 

 

 

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

GUILLERMO ROBLES, an
individual,

 

Plaintiff,

CASE NO. 2:16-cv-
06599-JGB-E

DOMINO'S PIZZA LLC, a
Limited liability

corporation,

Defendants.

eee sees es ses es es se

 

STATEMENT ON THE RECORD RE: NONAPPEARANCE OF EXPERT

AARON CANNON

September 17, 2020

10:47 a.m.

Kieu Pham, CSR NO. 13667

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

GUILLERMO ROBLES vs DOMINO'S PIZZA LLC
AARON CANNON (CNA) on 09/17/2020

 

APPEARANCES OF COUNSEL

On Behalf of the Plaintiff:
MANNING LAW, APC
Babak Hashemi
20062 S.W. Birch Street, Suite 200
Newport Beach, California 92660

(949) 200-8755
Adapracticegroup@manninglawoffice.com

INDEX TO EXHIBITS

PLAINTIFF'S PAGE
1 Plaintiff's Notice of Taking Deposition of N/A

Defendant's Expert Aaron Cannon

 

Page 2

 

Advanced Depositions
www.advanceddepositions.com | 855.811.3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

GUILLERMO ROBLES vs DOMINO'S PIZZA LLC
AARON CANNON (CNA) on 09/17/2020

 

STATEMENT ON THE RECORD
RE: NONAPPEARANCE OF EXPERT AARON CANNON

September 17, 2020

STATEMENT :

BY MR. HASHEMI: On the record. Good morning.

My name is Babak Hashemi on behalf of plaintiff, Guillermo
Robles, who is represented by the Manning Law Office in
the matter of Guillermo Robles versus Domino's Pizza, case
pending in the Central District of California with case
number 2:cv-06599.

A notice of today's deposition was served on the
defendant's counsel. It is now 10:47 a.m., and we have
not received any indication that the witness in this case
will be showing up. Specifically, it's the defendant's
expert witness who's been identified as Aaron Cannon.

With that, I will request the court reporter
issue a certificate of nonappearance. Thank you.

(Deposition proceeding concluded at 10:47 a.m.)

-~o00-

 

Page 3

 

Advanced Depositions
www.advanceddepositions.com | 855.811.3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

GUILLERMO ROBLES vs DOMINO'S PIZZA LLC
AARON CANNON (CNA) on 09/17/2020

 

REPORTER'S CERTIFICATION

I, KIEU PHAM, a Certified Shorthand Reporter, in
and for the State of California, do hereby certify:

That the foregoing witness was by me duly sworn;
that the deposition was then taken before me at the time
and place herein set forth; that the testimony and
proceedings were reported stenographically by me and later
transcribed into typewriting under my direction; that the
foregoing is a true record of the testimony and

proceedings taken at that time.

IN WITNESS WHEREOF, I have subscribed my name

this 22nd day of September, 2020.

feop—

Kieu Pham, CSR NO. 13667

 

(The foregoing certification of this transcript does
not apply to any reproduction of the same by any means,
unless under the direct control and/or supervision of
the certifying reporter.)

 

Page 4

 

Advanced Depositions
www.advanceddepositions.com | 855.811.3376

 
7
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

Joseph R. Manning, Jr., Esq. (State Bar No. 223381)

MANNING LAW, APC
20062 S.W. Birch St., Suite 200
Newport Beach, CA 92660
Office: (949) 200-8755

ADAPracticeGroup@manninglawoffice.com

Attorneys for Plaintiff
GUILLERMO ROBLES

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION

GUILLERMO ROBLES, an
individual,
Plaintiff,
V.
DOMINO’S PIZZA LLC, a limited

liability corporation,

Defendant.

 

 

 

Case No.: 2:16-cv-06599- JGB-E

PLAINTIFF’S NOTICE OF TAKING
DEPOSITION OF DEFENDANT’S
EXPERT AARON CANNON

DATE: September 17, 2020
TIME: 10:30 A.M.
PLACE: Through remote electronic means

 

 
So Oo “sD

 

PLEASE TAKE NOTICE that Plaintiff Guillermo Robles (“Plaintiff”) will
take the remote deposition of Defendant Dominos Pizza LLC’s disclosed expert
Aaron Cannon, whose address and telephone are known to Defendant’s attorneys, on
September 17, 2020 at 10:30 a.m. by electronic deposition before a certified
shorthand reporter authorized to administer oaths in the State of California who is
present at the specified time and place. An electronic invitation by the court reporter
will be transmitted prior to the deposition.

The deposition may also be videotaped or recorded digitally and may be used
at trial. Said deposition will continue from day to day except on Saturdays, Sundays

and holidays, until completed.

Dated: September 10, 2020 MANNING LAW, APC

By: /s/ Joseph R. Manning Jr., Esq.
Joseph R. Manning Jr., Esq.
Attorneys for Plaintiff

 
